DETAILED ACTION
This action is pursuant to the claims filed on 10/06/2022. Claims 1 and 4-17 are pending. Claims 18-23 are withdrawn. A first action on the merits of claims 1 and 4-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (U.S. PGPub No. 2017/0042439) in view of Matsumoto (U.S. PGPub No. 2018/0168514) and Cowan (U.S. Patent No. 5,740,812).
Regarding claim 1, Yeow teaches An electroencephalogram measuring apparatus (Device 1400 of Fig 14a) comprising: a first electrode that is to be placed in a first position of a head of a subject (Fig 14a ‘electrodes’ define first and second electrode to be placed on head); a second electrode that is to be placed in a second position of the subject (Fig 14a ‘electrodes’ define first and second electrode to be placed on head); a third electrode (Fig 14a disclosing third electrode); and a body having a first surface and a second surface (Fig 14a, body of device 1400 has body with first surface comprising electrodes and second surface (i.e., surface opposite to the first surface)), supporting the first electrode on the first surface (Fig 14a, electrode on first surface of body of device 1400), and supporting at least one of the second electrode or the third electrode on the first surface (Fig 14a second electrode supported on first surface of body of device 1400).
The first embodiment of Yeow (Fig 14a) is silent to the function of the third electrode providing a reference that provides a potential difference between the first electrode and the second electrode
 However, an alternate embodiment of Yeow discloses a similar device wherein a similar third electrode provides a potential difference between the first and second electrodes (Fig 3a reference electrodes 304). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the first embodiment of Yeow in view of the alternate embodiment to incorporate the reference electrode(s) that provide a potential difference between the first and second electrode to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art as the use of reference electrodes in an EEG application is well-known in the art to yield predictable results (Fig 3a reference electrodes 304 of very similar embodiment to that of Fig 14a; [0078 & 0081]; see also [0244]).
Yeow fails to explicitly teach wherein the other one of the second or third electrode is connected to the body by a wire extended from the second surface.
In related prior art, Matsumoto teaches a similar EEG device (see Fig 2a-b) wherein a reference electrode is connected to the body by a wire ([0071] a reference electrode may be configured to be brought into contact with portions behind the ears by extending lead wires from attachment surface 45 of the body of device 1). 
In related prior art, Cowan similarly teaches another EEG device (headset 10 of Fig 1) comprising a body having a first surface (Fig 1, first surface of headset 10 interpreted as inner surface configured to contact a wearer’s head) and a second surface (second surface interpreted as surface opposite the first surface and configured to face away from wearer’s head); wherein the other one of the second or third electrode is connected to the body by a wire extended from the second surface (Fig 1, ear lobe sensor 40 comprises wire 42 extending from second surface of body). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third electrode of Yeow in view of Matsumoto and Cowan to incorporate the third electrode being connected to the body by a wire extending from the second surface to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a reference electrode in an alternative location to the body of the device to yield the predictable result of providing a reference signal (Matsumoto [0071]). Furthermore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to specifically provide the wire extending from the second surface, since applicant has not disclosed that the wire extending from the second surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the wire extending from the first surface. 
Regarding claim 4, Yeow/Matsumot/Cowan teaches the device of claim 1 as stated above. Yeow further appears to teach wherein the electrodes are protruded from the body (Fig 14a ‘electrodes’ appear to be at least partially protruded to contact skin).
The first embodiment of Yeow (Fig 14a) is silent to the exact configuration of the electrodes and therefore fails to explicitly teach wherein the electrodes supported by the body protrude from the body
However an alternate embodiment of Yeow discloses wherein the electrodes supported by the body protrude from the body (Fig 18c and [0106] disclose groove and channel configuration for electrode attachment; electrode is shown as protruding in the side view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device of the first embodiment of Yeow in view of the alternate embodiment to incorporate the channel and grove electrode attachment mechanism such that the first electrode and the second electrode is protruded from the body. Doing so would be obvious to one of ordinary skill in the art to provide a well-known electrode attachment configuration to an EEG device to allow for the electrodes to be repositionable within the body for collection of data from various parts of the scalp ([0104-0106] see also [0244]).
Regarding claim 6, in view of the combination of claim 4 above, the alternate embodiment of Yeow (Fig 18c) further teaches wherein at least one of the electrodes supported by the body is configured to be displaced in a direction intersecting with a protrusion direction (Fig 18c, electrodes protrude outward toward a scalp of the user; [0104-0106] disclose ability for electrodes to be displaceable along the sides of the device in each slot 1806 (i.e., a direction intersecting the protrusion direction)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the device of the first embodiment of Yeow in view of the alternate embodiment to incorporate the channel and grove electrode attachment mechanism such that the electrodes are displaceable in a direction intersecting a protrusion direction. Doing so would be obvious to one of ordinary skill in the art to provide a well-known electrode attachment configuration to an EEG device to allow for the electrodes to be repositionable within the body for collection of data from various parts of the scalp ([0104-0106]; see also [0244]).
Regarding claim 12, Yeow further teaches wherein the body has a portion that is to be held by the hand of the user during measurement (Fig 14a, handheld form factor).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Matsumoto and Cowan, and in further view of Besio (U.S. PGPub No. 2011/0054288).
Regarding claim 5, Yeow/Matsumoto/Cowan teaches the device of claim 4 as stated above. 
Yeow fails to teach wherein at least one of the first electrode, the second electrode and the third electrode is supported by the body in a manner that the at least one electrode is displaceable in a protrusion direction.
In related prior art, Besio teaches a similar EEG measuring apparatus (Fig 1 biomedical sensor 10) wherein at least one of the first electrode, the second electrode and the third electrode is supported by the body (Fig 1 electrodes 14 supported by base 16) in a manner that the at least one electrode is displaceable in a protrusion direction (Figs 4-6, electrodes 14 are displaceable in a protrusion direction to assist in contact with the contours of the scalp [0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Yeow in view of Besio to incorporate the displaceable electrode configuration to arrive at the device of claim 5. Providing such a displaceable configuration would advantageously provide the electrodes with the increased ability to maintain contact with the scalp along the contours of the scalp ([0031] and Fig 6). 
Claims 7, 8, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Matsumoto and Cowan, and in further view of Parvizi (U.S. PGPub No. 2020/018320).
Regarding claim 7, Yeow/Matsumoto/Cowan teaches the device of claim 1 as stated above. Yeow further teaches a notifying section ([0114]) to alert a user. 
Yeow fails to teach the notifying section configured to output a sound that corresponds to a change over time of a potential difference between the first electrode and the second electrode.
In related prior art, Parvizi teaches a similar handheld EEG measuring apparatus ([0127-0128] Fig 9 device 900) comprising a speaker (Fig 9a-c speaker 908) configured to output a sound that corresponds to a change over time of a potential difference between the first electrode and the second electrode ([0129] and Figs 6a-c and 8a-c; discloses implementation of differences in voltage values being used as a time-domain signal to deliver an acoustic notification that corresponds to a change in said voltage difference). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying section of Yeow in view of Matsumoto, Cowan, and Parvizi to incorporate a speaker into the body and programmed instructions as taught by Parvizi such that the speaker is configured to output a sound corresponding to a change over time of a potential difference between first and second electrodes. Doing so would advantageously provide a user with an immediate diagnostic evaluation to help differentiate brain medical events with non-events with much greater accuracy ([0037]).
Regarding claim 8, in view of the combination of claim 7 above, Parvizi further teaches wherein a loudness of the sound is expressed by an amplitude of the change over time ([0066, 0069-0070]; [0101] also discloses intensity modulator 620-c producing time-varying amplitude value based on amplitude of time-domain signal 618), and a pitch of the sound is expressed by a frequency of the change over time ([0102] pitch modulator 620-d controls pitch of outputted acoustic based on amplitude, intensity, and/or power of time-domain signal 618 of voltage potential difference as disclosed in [0129]; in other words the pitch of the sound is at least partially expressed by a frequency of the change over time (i.e., the change of amplitude of the time-domain signal represents the frequency of the change of potential difference over time which directly controls the pitch of the output sound)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying section of Yeow in view of Matsumoto, Cowan, and Parvizi to incorporate the notifying section and programmed instructions taught by Parvizi such that a loudness of the sound is determined by an amplitude of the change over time and a pitch of the sound is expressed by a frequency of the change over time to arrive at the device of claim 8. Doing so would advantageously provide a user with an immediate diagnostic evaluation to help differentiate brain medical events with non-events with much greater accuracy ([0037]). Furthermore, the loudness, pitch, vibrato, vowel, and/or change in any of the preceding parameters of the output sound yield a unique sound that is allows for discernable variations for a user to recognize specific brain events based on the properties of said sound ([0159]). 
Regarding claim 10 in view of the combination of claim 7 above, Parvizi further teaches wherein the speaker is configured to, in a case where the change over time of the potential difference corresponds to an abnormality of a brain, output a specific sound (Figs 8a-8c, specifically steps 856-858, and [0129 & 0159]; the notifying section outputs a specific and unique sound corresponding to a time-domain signal of brain activity based on potential difference of electordes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the notifying section of Yeow in view of Matusmoto, Cowan, and Parvizi to incorporate the speaker configured to output a specific sound based on the change over time of the potential difference that corresponds to an abnormality of a brain. Doing so would advantageously provide a user with an immediate diagnostic evaluation to help differentiate brain medical events with non-events with much greater accuracy ([0037]) and a specific sound indicative of an abnormal brain event to further help with user identification of said brain event ([0159]).
Regarding claim 11, in view of the combination of claim 7 above, Parvizi further teaches the use of headphones or ear pieces configured to be attached to an ear of the user ([0169]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notifying section of Yeow in view of Matsumoto and Parvizi to incorporate the speaker being part of a headphones or earphone configured to be attached to an ear of the user to output an acoustic notification to arrive at the device of claim 11. Doing so would advantageously provide a user with an immediate diagnostic evaluation to help differentiate brain medical events with non-events with much greater accuracy ([0037]). Furthermore, the use of headphones/ear pieces is well-known in the art to yield predictable results ([0169]).
Regarding claims 15, the combination above teaches the device of claim 12 as stated above. Yeow further teaches wherein the hand-held form factor may come in a variety of shapes not limited to the ones shown in figures 14a-b ([0091]).
Yeow fails to explicitly teach a shape of a bell of a stethoscope.
In related prior art, Parvizi teaches a similar hand-held EEG measuring apparatus ([0127-0128] Fig 8a process 800 for acquiring EEG signals) wherein the portion that is to be held by the hand of the user has a shape of a bell of a stethescope (Figs 9a-c, device 900 has handle 906 that is shaped like a bell; [0164] discloses design of handle 906 similar to a stethoscope bell). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held form factor of Yeow in view of Parvizi to incorporate a bell-like shape to arrive at the device of claim 15. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention since applicant has not disclosed that the claimed bell-like shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape capable of being held in a hand of a user. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 16, the combination above teaches the device of claim 1 as stated above. Yeow further teaches wherein the hand-held form factor may come in a variety of shapes not limited to the ones shown in figures 14a-b ([0091]).
Yeow fails to explicitly teach th
In related prior art, Parvizi teaches a similar hand-held EEG measuring apparatus ([0127-0128] Fig 8a process 800 for acquiring EEG signals) wherein the body is a stethoscope (Figs 9a-c, device 900 has handle 906 that is shaped like a bell; [0164] discloses design of handle 906 similar to a stethoscope bell; [0169] disclosing implementation of speaker system of Fig 9a “in a manner similar to conventional stethoscopes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held form factor of Yeow in view of Parvizi to incorporate the body as a stethoscope to arrive at the device of claim 16. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention since applicant has not disclosed or claimed that the stethoscope solves any stated problem or is for any particular purpose or function and it appears that the invention would perform equally as well with any shape capable of being held in a hand of a user. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Matsumoto, Cowan, and Parvizi as applied to claim 7, and in further view of Cadwell (U.S. Patent No. 5,566,678).
Regarding claim 9, in view of the combination of claim 7 above, Parvizi further teaches wherein the sound defines a specific and discernible sound during a normal state of brain function such that the user is able to recognize active recording and the presence of a normal brain state ([0159]).
Yeow/Matsumoto/Parvizi fail to explicitly teach the sound is a sound imitating a recording sound that is caused by a pen of an electroencephalograph.
However, in related prior art, Cadwell teaches a digital EEG measuring apparatus (System of Fig 2) wherein a similar notifying section outputs a sound imitating a recording sound that is caused by a pen of an electroencephalograph based on time-dependent measured potential difference between electrodes (Col 2 lns 25-45). Therefore it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the notifying section of Yeow in view of Matsumoto, Parvizi and Cadwell to incorporate a sound imitating a recording sound that is caused by a pen of an EEG machine, since applicant has not disclosed that the imitated sound solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the sounds taught by the Parvizi having explicitly discernable sounds based on various types of brain activity events ([0159-0160]). 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Matsumoto, Cowan, and in view of Byrne (U.S. PGPub No. 2016/0346544).
Regarding claims 13-14, the Yeow/Matsumoto/Cowan combination teaches the device of claim 12 as stated above. Yeow further teaches wherein the hand-held form factor may come in a variety of shapes not limited to the ones shown in figures 14a-b ([0091]).
Yeow fails to explicitly teach a pen-like shape or a rod-like shape.
In related prior art, Byrne teaches a similar hand-held EEG measuring apparatus (Device of Fig 6; [0008 and 0039]) wherein the portion that is to be held by the hand of the user has substantially a pen-like and rod-like shape (See housing 222 of Fig 6 and Fig 2 showing similar shape in hand of user; examiner notes a “pen-like” and “rod-like” shape are being interpreted as an elongate shape based on the broadest reasonable interpretation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand-held form factor of Yeow in view of Byrne to incorporate a pen-like shape and rod-like shape respectively to arrive at the device of respective claims 13 and 14. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention since applicant has not disclosed that the claimed pen-like or rod-like shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape capable of being held in a hand of a user. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeow in view of Matsumoto, Cowan, and in view of Addison (U.S. PGPub No. 2010/0081898).
Regarding claim 17, the Yeow/Matsumoto/Cowan combination teaches the device of claim 1 as stated above.
Yeow fails tot each wherein the body is an ultrasonic probe.
In related prior art, Addison teaches a similar device wherein the device is capable of collecting electroencephalogram signals and is capable of ultrasonic use ([0049], [0083]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Yeow in view of Matsumoto and Addison to incorporate the body as an ultrasonic probe to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art to provide the device with additional functionality for acquiring and monitoring physiological information (Addison [0049, 0083] contemplates the desirability of a system collecting a plurality of a combination of physiologic signals).
Response to Arguments
Applicant’s arguments, see remarks, filed 10/06/2022, with respect to the rejection(s) of claim(s) 1 and 4-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Cowan reference disclosing a wire extending from a second surface of the body and two electrodes 50 disposed on the first surface of the body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794